Title: From James Madison to William H. Sumner, 20 June 1823
From: Madison, James
To: Sumner, William H.


        
          June 20. 1823
        
        J. Madison presents his respects to Mr. S. with thanks for the copy of his letter to Mr. Adams, on the importance of Militia.
        Views of the subject are taken in the letter which are very interesting, and as illustrated by the experience of Massachtts. particularly worthy of attention. As auxiliary to a regular force in time of war and a substitute for a large one in a state of peace, a disciplined Militia forms an essential part of a Republican System; it being certain that liberty can not be safe with powerful standing armies, nor in danger without them; and that without an effective Militia, the danger of such armies can not be precluded.
      